--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXHIBIT 10.2






AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


Roger Snow




THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made and entered into
as of the 31st day of December 2008, by and between Shuffle Master, Inc., a
Minnesota corporation (the “Company”), and Roger Snow (the “Employee”), a
resident of the State of Nevada.


RECITALS:


A.           The Company is in the business of developing, manufacturing,
distributing and otherwise commercializing card shufflers, table games (both
live and electronic) and related gaming equipment and technology systems
throughout the world (the “Business”).


B.           Company and Employee want to create an at-will employment
relationship that protects the Company with appropriate confidentiality and
non-compete covenants, and compensates and rewards the Employee for performing
his obligations for the full term of this contract or such shorter term, as may
be determined in accordance with the terms and conditions of this Agreement.


C.           The Company and Employee desire that Employee be employed by the
Company on the terms and conditions of this Agreement.


D.           The Employee and Company have previously entered into an employment
agreement dated as of December 17, 2007 (the “Previous Agreement”), as amended
by that First Amendment dated November 16, 2008.


E.           The Company and the Employee desire to amend and restate the
Previous Agreement solely in order to make changes to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).




AGREEMENT


In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:


1.           Employment.  The Company hereby employs Employee as its Executive
Vice President, reporting to the Chief Executive Officer of the Company, or his
designee.  Employee shall perform the duties of his position as assigned by the
Chief Executive Officer or his designee.  Subject to the other terms and
conditions hereof, Employee’s employment under this Agreement with the Company
is for a term of three years (the “Term”), beginning August 1, 2007 (the
“Commencement Date”), through July 31, 2010.  The parties acknowledge that from
the Commencement Date through November 16, 2008, Employee was employed as the
Company’s Senior Vice President – Products.


2.           Salary, Bonus and Benefits.


a.  
From the Commencement Date through October 31, 2008, Employee shall be paid an
annual base salary of two hundred forty thousand dollars ($240,000), paid in the
same intervals as other employees of the Company; and, for fiscal year 2007,
Employee has received all bonus amounts to which he is entitled.  Further, if
employed full-time through October 31, 2008, then Employee will be eligible to
receive an executive bonus in accordance with the terms and conditions of the
executive bonus program authorized by the Board of Directors of the Company (the
“Board”) for other senior management executives of the Company for fiscal year
2008, in a range of percentages, but with a target bonus of 50% of Employee’s
base salary, but, for fiscal year 2008, Employee is guaranteed to receive a
bonus of no less than Sixty Thousand Dollars ($60,000).



b.  
For any subsequent year after fiscal year 2008, Employee will receive an annual
base salary of no less than his annual base salary for the immediately prior
fiscal year of this Agreement, and will also be eligible to participate in an
executive bonus program and/or in an individual performance bonus program as
authorized by the Board for said period.



c.  
Other than the executive bonus program set forth herein, there are no other
bonus programs or amounts, including Employee’s fiscal 2007 bonus program,
applicable to Employee.



d.  
At the next regular-scheduled Board meeting after the execution hereof, Company
shall recommend to the Board that the Employee be issued 30,000 restricted stock
units of the Company (the “RSUs”).  Notwithstanding any other provision
contained herein, or in the Plan, the RSUs shall vest one-half on the second
(2nd) anniversary of the initial grant date by the Board of Directors (the
“Grant Date”) and one-half on the fourth (4th) anniversary of the Grant Date,
provided the Employee is still employed, on a full-time basis, with the Company
on each of said anniversary dates, but same may accelerate vest under certain
conditions, as set by the Board.  Future equity grants, if any, will be at the
discretion of the Board of Directors, provided, however, that such RSUs will be
treated in such a manner as to comply with Section 409A of the Code.



e.  
Any stock options, the RSUs, and any other equity grants (“Equity”) issued at
any time to Employee shall vest in accordance with the terms and conditions set
forth in the applicable grant by the Board, and, as may be otherwise applicable,
with any relevant terms and conditions of the Company’s 2004 Equity Incentive
Plan (the “Plan”), as amended, or any subsequent plan, provided, however, that
such RSUs will be treated in such a manner as to comply with Section 409A of the
Code.



f.  
During the Term and provided the Employee is employed with the Company on a
full-time basis, Employee shall receive an annual golf membership allowance in
an amount not to exceed Six Thousand One Hundred Dollars ($6,100) per year.  The
golf membership allowance shall include the golf membership fee and any golf
course playing fees and cart fees.  In the event of a termination of Employee’s
full-time employment by Company for just cause or a voluntary termination by
Employee, Employee shall reimburse the Company for the prorated portion of the
golf membership allowance remaining in the Company’s fiscal year.



g.  
Employee’s salary is set in the expectation that Employee’s full professional
time will be devoted to Employee’s duties hereunder.



h.  
During Employee’s employment with the Company, the Company will promptly pay or
reimburse Employee for reasonable travel and other expenses incurred by Employee
in the furtherance of or in connection with the performance of Employee’s
duties.  Such reimbursement will be in accordance with Company policies in
existence from time to time.



i.  
Notwithstanding any other provision contained herein, Employee shall be and is
an employee “at will,” terminable at any time, with or without just cause or
notice.



3.           Outside Services or Consulting.  Employee shall devote Employee’s
full professional time and best professional efforts to the Company.  Employee
may render other professional or consulting services to other persons or
businesses from time to time during the Term, only if Employee meets all of the
following requirements:


a.  
The services do not interfere in any manner with the Employee’s ability to
fulfill all of his duties and obligations to the Company.



b.  
The services are not rendered to any business that may compete with the Company
in any area of the Business or do not otherwise violate paragraph 4 hereof.



c.  
The services do not relate to any products or services, which form part of the
Business.



d.  
Employee informs and obtains the prior written consent of the Chief Executive
Officer of the Company.



4.           Non-competition.  In consideration of the provisions of this
Agreement, Employee hereby agrees that he shall not, during the term of his
full-time employment and for a period of twenty-four (24) months thereafter:


a.  
Directly or indirectly own, manage, operate, participate in, consult with or
work for any business that is engaged in the Business anywhere in the United
States or Canada.  Notwithstanding the foregoing, it is understood and agreed
that Employee may hold up to one percent (1%) of the shares of any publicly
traded company.



b.  
Either alone or in conjunction with any other person, partnership or business,
directly or indirectly, solicit, hire, or divert or attempt to solicit, hire or
divert any of the Employees, independent contractors, or agents of the Company
(or its affiliates or successors) to work for or represent any competitor of the
Company (or its affiliates or successors), or to call upon, on behalf of a
competitor of or to the Business, any of the customers of the Company (or its
affiliates or successors).



c.  
Directly or indirectly provide any services to any person, company or entity,
which is engaged in the Business anywhere in the United States or Canada.



5.           Confidentiality; Inventions.


a.  
Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee’s employment with the Company, whether or not during usual work
hours.  Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee’s right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company.  Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of the Company, and to execute and deliver, either
during or after Employee’s employment with the Company, such documents or
assignments as the Company shall deem necessary or desirable to obtain such
letters patent, utility models, inventor’s certificates, copyrights, trademarks
or other appropriate legal rights of the United States and foreign countries as
the Company may, in its sole discretion, elect, and to vest title thereto in the
Company, its successors, assigns, or nominees.  If, after request, Employee
fails to promptly execute any such documents or assignments, Employee hereby
appoints the Company as its attorney-in-fact to execute, on Employee’s behalf
and in Employee’s name, any such documents or assignments.



b.  
“Inventions,” as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.



c.  
Employee understands that all copyrightable work that Employee may create while
employed by the Company is a “work made for hire,” and that the Company is the
owner of the copyright therein.  Employee hereby assigns all right, title and
interest to the copyright therein to the Company.



d.  
Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement.



e.  
Employee will not publish or otherwise disclose, either during or after
Employee’s employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company’s operations or the Company’s products or services.  Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee’s employment with the Company.  Upon termination of Employee’s
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the
foregoing.  Notwithstanding the foregoing, Employee shall have the right, as
reasonably necessary, to retain copies of this Agreement, any employee stock
option and restricted stock agreements, and any other documents, information or
materials related to Employee’s compensation or benefits from the Company, in
order to confidentially review such items with Employee’s professional advisors
or immediate family members.  In addition, and subject to the provisions of
paragraph 22 hereof, nothing in this paragraph 5(e) or in paragraph 5(f) below
shall be construed to prevent or preclude Employee from responding to legal
process or testifying truthfully.



f.  
Employee understands that Employee’s employment with the Company creates a
relationship of trust and confidence between Employee and the Company.  Employee
understands that Employee may encounter information in the performance of
Employee’s duties that is confidential to the Company or its customers.  For the
Term hereof, and until the information falls into the public domain, Employee
agrees to maintain in confidence all information pertaining to the Business or
the Company to which Employee has access including, but not limited to,
information relating to the Company’s products, inventions, trade secrets, know
how, systems, formulas, processes, compositions, customer information and lists,
research projects, data processing and computer software techniques, programs
and systems, costs, sales volume or strategy, pricing, profitability, plans,
marketing strategy, expansion or acquisition or divestiture plans or strategy
and information of similar nature received from others with whom the Company
does business.  Employee agrees not to use, communicate or disclose or authorize
any other person to use, communicate or disclose such information orally, in
writing, or by publication, either during Employee’s employment with the Company
or thereafter except as expressly authorized in writing by the Company unless
and until such information becomes generally known in the relevant trade to
which it relates without fault on Employee’s part, or as required by
law.  Subject to the foregoing, Employee shall have the rights set forth in the
final two grammatical sentences of paragraph 5(e) above.




 
1

--------------------------------------------------------------------------------

 

6.           Termination by Company Without Just Cause


a.  
Employee’s employment by the Company is “at will;” therefore, subject to the
terms and conditions hereof, the Company may terminate Employee’s full-time
employment at any time either with or without just cause.  In the event of any
termination of Employee’s full-time employment with the Company without just
cause, then Employee will remain bound to the covenants not to compete and
confidentiality obligations of paragraphs 4 and 5 of this Agreement, according
to their terms, and, provided Employee executes the Release (as defined in
paragraph 6(a)(v), each one of the following shall apply, subject to Section 23
hereof:



i. Employee shall be paid an amount equal to twelve (12) months of his then
monthly base salary paid over a period of twenty-four (24) months from said
termination, in equal monthly installments and at the same intervals as other
Employees of the Company are then being paid their base salaries;


ii. Employee shall continue to receive, during the twenty-four (24) months from
said termination, all medical insurance and any other benefits or insurance
coverages which Employee would have received had his employment not been so
terminated, or not extended, provided however, if the Employee is not eligible
for said medical insurance, the Company shall pay the COBRA premiums for
continuation coverage during the said twenty-four (24) month period; (For the
avoidance of doubt, the Company and Employee agree that it is the intent of this
language and of this paragraph 6(a) that this language means that, except for
any Equity whose vesting is contingent on Employee’s full time employment with
the Company, Employee will continue to vest in previous Equity awards during
said 24 month period after said termination);


iii. Employee shall receive, during the twenty-four (24) months from said
termination, additional compensation for his covenant not to compete equal to
the average annual bonus which Employee has received for the three most recent
fiscal years during which Employee was employed.  The amount due under this
paragraph 6(a)(iii) shall be paid in the same intervals as other Employees of
the Company are then being paid their base salaries;


iv. Notwithstanding anything else contained herein to the contrary, during the
24-month period referred to in this paragraph 6, Employee shall be available to
perform services as a part-time employee of the Company and, subject to
Employee’s other professional duties, shall be available to the Chief Executive
Officer of the Company, or his designee, provided, however, that, for the
avoidance of doubt, the Employee shall perform services during such 24 month
period at a level of no more than 20 percent of the average level of bona fide
services the Employee performed over the immediately preceding 36 month period
such that the Employee shall have incurred a “separation from service” within
the meaning of Section 1.409A-1(h) of the Department of Treasury Regulations on
the date of the Employee’s termination of employment.


v. The Company’s obligations to make the payments set forth in paragraph 6(a)
and Employee’s right to any payments, compensation, part-time employment or
other benefits as set forth in paragraph 6(a) is contingent upon and subject to
Employee executing, concurrently upon the cessation of Employee’s full-time
employment with the Company (or no later than fifty-five days thereafter), the
Company’s standard form general release (the “Release”), which Release shall,
generally, release the Company and its officers and representatives from any
claims, obligations, acts or omissions, known or unknown, which the Employee has
or may have against the Company, excepting only the Company’s obligations under
this Agreement, pursuant to and subject to its terms and
conditions.  Notwithstanding anything in this Section 6 to the contrary, in any
case where the first and last days of the period permitted to execute the
Release are in two separate taxable years of the Employee, payments required by
Sections 6(a)(i) and 6(a)(iii) of this Agreement shall not commence until the
later taxable year promptly following the execution of such Release.




b.  
For purposes hereof, any of the following acts or events shall, at Employee’s
option, constitute a termination without just cause under this paragraph 6
(provided, however, that such termination occurs on or within two years of such
acts or events):



i. any material diminution or reduction of Employee’s duties or
responsibilities, except as caused by the acts or omissions of Employee; or


ii. any material breach by Company of this Agreement.


For purposes of this Agreement, a termination without just cause shall not be
deemed to have occurred unless Employee provides the Company with notice of the
events described above within 90 days of the existence of the events, and the
Company is provided at least 30 days to cure the condition.


7.           Early Termination by Company for Just Cause.  The Company may
terminate Employee for just cause.  In the event the Company terminates the
Employee for just cause, the Employee will remain bound under the provisions of
paragraphs 4 and 5, but will not be entitled to any compensation or benefits
following his termination of employment under this Agreement.  Termination for
“just cause” shall mean any of the following (and none of the following shall be
interpreted as cumulative):


a.  
dishonesty as to a matter which is materially injurious to the Company;



b.  
the commission of a willful act or omission intended or likely to materially
injure the business of the Company;



c.  
a violation of any of the material provisions of Sections 4 and/or 5 hereof;



d.  
a determination in good faith by the CEO or the President that the Employee has
failed to make a good faith effort to fully perform his duties as assigned to
the Employee, which failure is not remedied by the Employee within fifteen (15)
days following written notice stating such alleged failure;



e.  
the Employee is repeatedly inattentive to his duties pursuant to this Agreement
and has received written notice of same and, if curable, has failed to so cure
within 15 days of such written notice; or



f.  
the Employee fails or is unable to become licensed in any jurisdiction where
licensing is required, or once licensed, any loss or suspension thereof.



8.           Voluntary Termination by Employee.


a.  
In the event Employee voluntarily terminates his employment with the Company,
Employee will remain bound under the provisions of paragraphs 4 and 5 hereof,
but will not be entitled to receive any compensation and benefits following his
termination of employment except for any accrued but unpaid salary or other
benefits required by law.



b.  
Voluntary termination means an intentional termination by the Employee without
good reason and without pressure by the Company; and further, provided that
there was not a material breach of this Agreement by the Company, prior to any
such termination that remains uncured.



9.           Cooperation with Change in Control.  Employee will reasonably
cooperate with the Company in the event of a change in control.
 
10.           No Conflicting Agreements.  Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.
 
11.           Company Policies.  During the term of Employee’s employment,
Employee shall engage in no activity or employment which may conflict with the
interest of the Company, and Employee shall comply with all policies and
procedures of the Company including, without limitation, all policies and
procedures pertaining to ethics.
 
12.           Independent Covenants.  The covenants and agreements on the part
of the Employee contained in paragraphs 4 and 5 hereof shall be construed as
agreements independent of any other provision in this Agreement; thus, it is
agreed that the relief for any claim or cause of action of the Employee against
the Company, whether predicated on this Agreement or otherwise, shall be
measured in damages and shall not constitute a defense or bar to enforcement by
the Company of those covenants and agreements.
 
13.           Injunctive Relief.  In recognition of the irreparable harm that a
violation by Employee of any of the covenants contained in either paragraphs 4
or 5 hereof would cause the Company, the Employee agrees that, in addition to
any other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him or her and every
other person and entity concerned thereby, it being the understanding of the
parties that both damages and an injunction shall be proper modes of relief and
are not to be considered alternative remedies; provided, however, that the issue
and amount, if any, of damages shall be litigated through arbitration as
required by paragraph 20 below.  Employee consents to the issuance of such
injunctive relief without the posting of a bond or other security.
 
14.           Notice.  Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.
 
15.           Entire Agreement.  This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
in its entirety any oral or written existing agreements or understandings
between the Company and the Employee relating generally to the same subject
matter.  Company and Employee hereby acknowledge that there are no agreements,
promises, representations or understandings of any nature, oral or written,
regarding Employee’s employment, apart from this Agreement, and Employee
acknowledges that no promises, representations or agreements not contained in
this Agreement have been made or offered by the Company.  This Agreement
supersedes the compensation agreement between the Company and the Employee,
dated as of November 1, 2004, and any bonus programs previously in effect
between the Company and the Employee.
 
16.           Severability.  It is agreed and understood by the parties hereto
that if any provision of this Agreement should be determined by an arbitrator or
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances, and the court shall be authorized by the parties to reform this
Agreement in the least way necessary in order to make it reasonable and
enforceable.
 
17.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.
 
18.           Heirs, Successors and Assigns. The terms, conditions, obligations,
agreements and covenants hereof shall extend to, be binding upon, and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors, assigns, and/or acquirers, including any entity
which acquires, merges with, or obtain control of the Company.
 
19.           Waiver of Breach.  The waiver by either the Company or the
Employee of any breach of any provision of this Agreement shall not operate as
or be deemed a waiver of any subsequent breach by either the Company or the
Employee.
 
20.           Dispute Resolution.  Except for the Company’s right (either
pursuant to paragraph 13 hereof or otherwise) to injunctive relief to enforce
the provisions of paragraphs 4 and 5 hereof, the exclusive forum for the
resolution of any dispute arising under this Agreement or any question of
interpretation regarding the provisions of this Agreement (other than disputes
relative to paragraphs 4 or 5 hereof) shall be resolved by arbitration, to be
held in Clark County, Nevada, in accordance with the rules of the American
Arbitration Association (“AAA”).  Such arbitration shall be before an
arbitrator, chosen in accordance with the rules then in effect of the AAA.  In
the event the Employee and Company fails within a reasonable period of time to
agree on an arbitrator, the arbitrator shall be chosen by the AAA.  The decision
of the arbitrator shall be final, conclusive and binding upon the Company and
Employee.  In no event shall either party be entitled to nor shall any
arbitrator award any punitive, consequential or exemplary damages.
 
21.           Amendment.  This Agreement may be amended only by a document in
writing signed by both the Employee and a Corporate Officer of the Company, and
no course of dealing or conduct of the Company shall constitute a waiver of any
of the provisions of this Agreement.
 
22.           Non-Disparagement and Cooperation.
 
a.  
During any period of time wherein the Company is paying any base salary to
Employee, whether during the Term hereof or during any time after the
termination or expiration of this Agreement, and for a period of three (3) years
thereafter, Employee shall not disparage or otherwise make any negative comments
about the Company, its policies, products, Employees or management.  The Company
may enforce these non-disparagement provisions by resort to injunctive relief as
set forth in paragraph 13, in addition to any other damages that it may be
entitled to under this Agreement or otherwise at law.  Notwithstanding the
foregoing, nothing in this paragraph 22(a) shall preclude Employee from fully
pursuing any legitimate claims he may have or from testifying truthfully in an
arbitration or other legal proceeding.



b.  
Employee agrees to fully cooperate with the Company and its affiliates during
the entire scope and duration of any litigation or administrative proceedings
involving any matters with which Employee was involved during Employee's
employment with the Company.  Such cooperation shall be subject to the
reasonable demands of any subsequent employment undertaken by Employee, and
Company shall cover any reasonable out-of-pocket expenses of Employee in so
cooperating, excluding, any attorney’s fees incurred by Employee, unless said
attorney’s fees are expressly authorized, permitted, or required under this
paragraph 22.



In the event Employee is contacted by parties or their legal counsel involved in
litigation adverse to the Company or its affiliates, Employee (i) agrees to
provide notice of such contact as soon as practicable; and (ii) acknowledges
that any communication with or in the presence of legal counsel for the Company
(including without limitation the Company's outside legal counsel, the Company's
inside legal counsel, and legal counsel of each related or affiliated entity of
the Company) shall be privileged to the extent recognized by law and, further,
will not do anything to waive such privilege unless and until a court of
competent jurisdiction decides that the communication is not privileged.  In the
event the existence or scope of the privileged communication is subject to legal
challenge, then the Company must either waive the privilege or pursue litigation
to protect the privilege at the Company's sole expense.


23.           Section 409A Compliance.


 
a.  
This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in a manner
necessary to comply with such requirements and without resulting in any
diminution in the value of payments or benefits to the Employee. Notwithstanding
any other provisions of this Agreement, the Company does not guarantee that
payments will be exempt or comply with Section 409A of the Code, nor will the
Company indemnify, defend or hold harmless Employee with respect to the tax
consequences of any such failure.

 
b.  
It is intended that (i) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, (ii)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v) and (iii) all amounts
set forth in Section 6 shall be payable only upon a termination of the
Employee’s employment that constitutes a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h).

 
c.  
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Employee’s employment with the Company
terminates, the Employee is a “specified employee” (as such term is defined
under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any
payments to be provided to the Employee pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code if provided
at the time otherwise required under this Agreement then such payments shall be
delayed until the date that is six months after the date of the Employee’s
“separation from service” with the Company, or, if earlier, the date of the
Employee’s death.  Any payments delayed pursuant to this Section 23 shall be
made in a lump sum on the first day of the seventh month following the
Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Employee’s death.

 
d.  
To the extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Employee participates during the term of Employee’s
employment under this Agreement or thereafter provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.




EMPLOYER:
 
EMPLOYEE:
 
SHUFFLE MASTER, INC.
 
 
ROGER SNOW
 
 
BY:   /s/ Mark L. Yoseloff
 
 
 
BY:   /s/ Roger Snow
 
ITS:  Chief Executive Officer
   







APPROVED:
   
 
COMPENSATION COMMITTEE
   
 
 
BY:   /s/ Lou Castle
   
 
ITS:  Chairman
   
















 
2

--------------------------------------------------------------------------------

 
